Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makrides-Saravanos et al. (US. Pub. 2010/0296791) (Applicant’s cited).
Regarding claim 1-2 and 12, Makrides-Saravanos et al. anticipate a sliding tray (22) configured to support one or more communications modules (26) comprising: a tray having one or more mounting locations (126/135) for the one or more communications modules (26); a shelf (10) having first and second side walls supporting said tray and allowing said tray to slide forward out of said shelf and rearward into said shelf; and at least one stop (188/190) to limit the sliding direction of said tray in the rearward direction into said shelf, wherein said at least one stop may 

    PNG
    media_image1.png
    440
    722
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    769
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    532
    770
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    525
    647
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    307
    309
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    184
    525
    media_image6.png
    Greyscale

Reproduced/annotated from US. Pub. 2010/0296791.
Regarding claim 3-4 and 16-17, Makrides-Saravanos et al. further anticipate that said at least one stop (188/190) is a spring-biased plunger; wherein said spring-biased plunger may be displaced 
Regarding claims 5-8, Makrides-Saravanos et al. further anticipate that wherein said tray (22) includes a body portion (i.e. not labeled), and wherein said one or more mounting locations (126/135) are formed on said body portion; and, further comprising: one or more communications modules (26) mounted to said one or more mounting locations;
wherein said tray further includes a trough (e.g. formed by a front door 28 and cable guides 138-150) projecting from a front of said body portion; and, further comprising: optical fibers (e.g. 12 optical fibers, not shown) connected to said one or more communications modules (26), with said optical fibers lying on said trough (see Figs. 1, 3, 5, 15, 19A-19C, and 21A-22).
Regarding claims 9-11 and 13-15, Makrides-Saravanos et al. further anticipate that a cover (28) pivotably connected to said tray and selectively pivotable between an open position providing access to a portion of said tray (22) and a closed position covering said portion of said tray; 
wherein said tray includes a body portion (i.e. not labeled), and wherein said one or more mounting locations (126/135) are formed on said body portion, and said tray further includes a trough (e.g. formed by a front door 28 and cable guides 138-150) projecting from a front of said body portion, and further comprising: a cover (28) pivotably connected to said tray and selectively pivotable between an open position providing access to said trough and a closed position covering said trough; and,
further comprising: one or more communications modules (26) mounted to said one or more mounting locations (126/135); and optical fibers (e.g. 12 optical fibers, not shown) connected 
Regarding claim 18, Makrides-Saravanos et al. anticipate a method of accessing a sliding tray (22) comprising: providing a tray (22) having with one of more communications modules (26) mounted thereon, and a shelf (10) having first and second side walls supporting the tray; sliding the tray forward of the shelf; sliding the tray rearward into the shelf; limiting the sliding direction of the tray in the rearward direction by contacting the tray against a stop (188/190); displacing the stop; and continuing the rearward sliding of the tray beyond the stop (see Figs. 1, 3, 5, 15, 19A-19C, and 21A-22).
Regarding claim 19-20, Makrides-Saravanos et al. further anticipate further steps comprising: accessing a rear portion of the tray (22) from a rear (222) of the shelf (10); and, further comprising: providing the tray with a body portion, which mounts the one of more communications modules (26); providing the tray with a trough (e.g. formed by a front door 28 and cable guides 138-150) projecting from a front of the body portion; connecting optical fibers (e.g. 12 optical fibers, not shown) to the one or more communications modules (26); and placing the optical fibers onto the trough (see Figs. 1, 3, 5, 15, 19A-19C, and 21A-22).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murano (US. Pub. 2008/0025683).
Regarding claim 1-2 and 12, Murano anticipates a sliding tray (3) configured to support one or more communications modules (2) comprising: a tray (3) having one or more mounting locations (e.g. a location not labeled where a secure pin 13 fixed thereto) for the one or more communications modules; a shelf (100) having first and second side walls supporting said tray and 

    PNG
    media_image7.png
    665
    518
    media_image7.png
    Greyscale

Reproduced/annotated from US. Pub. 2008/0025683.
Regarding claim 18, Murano further anticipates a method of accessing a sliding tray comprising: providing a tray (3) having with one of more communications modules (2) mounted thereon, and a shelf (100) having first and second side walls supporting the tray; sliding the tray forward of the shelf; sliding the tray rearward into the shelf; limiting the sliding direction of the tray in the rearward direction by contacting the tray against a stop (17); displacing the stop; and continuing the rearward sliding of the tray beyond the stop (see Figs. 1-6).

EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art

Anderson et al. (US. Pub. 2010/0310225).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883